El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
No conforme Lniz Vázquez Gueits con la resolución de la Comisión de Indemnizaciones a Obreros que sobreseyó la reclamación que ante ella entablara con motivo de la muerte de su hijo Andrés, inició este pleito en la Corte de Dis-trito de Ponce. El cáso se tramitó y la corte dictó senten-cia finalmente declarando la demanda sin lugar. Vázquez interpuso entonces el presente recurso de apelación.
Una de las defensas establecidas en la corte inferior fue la de que el procedimiento iniciado lo había sido después de vencido el término que la ley concede para ello.
La resolución de la Comisión se dictó el 11 de junio de 1924 y, según certificación del Secretario Ejecutivo de la Comisión obrante en los autos, se notificó al solicitante Luis Vázquez Gueits por correo el 19 de junio de 1924. La demanda se interpuso el 31 de enero de 1925 o sea más de seis meses después.
La ley aplicable al caso — art. 9 de la Ley de Indemni-zaciones por Accidentes del Trabajo, de 1918, enmendado en 1921 — prescribe que estas acciones deberán formalizarse-*1014presentando al secretario de la corte de distrito del distrito en que ocurrió el accidente, nna exposición por escrito den-tro de los treinta días subsiguientes al recibo del aviso de la- decisión de la comisión.
Siendo ello así, si se acepta el certificado del Secretario de la Comisión como demostrativo de que la notificación se hizo,* la acción habría prescrito cuando fue ejercitada.
Pero el apelante sostiene que la notificación no se hizo hasta el 8 de enero de 1925. Así lo declaró bajo juramento en el juicio y como examinados los autos de la misma Co-misión se encuentra que no obstante haberse consignado en ellos que la dirección del reclamante era: “100 Calle Condado,” se le dirigió la carta notificación a “Marueño, Ponce, P. R.,” siendo Marueño un barrio de la zona rural sin servicio fijo de correo, nos inclinamos a dar el beneficio de la duda al apelante.
No basó la corte de distrito su decisión únicamente en la cuestión de prescripción. Analizadas las alegaciones y la evidencia, la corte declaró probado además, 1, que el hijo del demandante “no murió como consecuencia de un accidente del trabajo con derecho a indemnización de acuerdo con la ley sobre la materia,” y 2, que el demandante no dependía de su hijo fallecido para su subsistencia.
Hemos examinado las alegaciones que la demanda con-tiene y aún sin entrar en la prueba se sostiene la senten-cia apelada. Son así:
“2. — -Que antes y para el 23 de abril de 1923, Andrés Vázquez Colón, hijo legítimo del apelante, trabajaba con su patrono, Don Manuel Colón Luna, en una finca de éste en el barrio Marrueño de Ponce, como volteador, y que mientras se encontraba desempeñando las funciones de su empleo como tal volteador de don Manuel. Co-lón Luna en la referida finca, se escapó un tiro de la escopeta que usaba dicho Andrés Vázquez Colón para voltear, cogiéndolo el pro-yectil por el lado izquierdo a consecuencia de lo cual falleció en el acto.
“3. — Que el apelante estableció la correspondiente reclamación, .como heredero que dependía del obrero muerto ante la Comisión de *1015Indemnizaciones a obreros en Puerto Rico, en tiempo y forma cum-pliendo todas las formalidades de la ley, de manera que dicha Co-misión pudiera considerar y resolver el caso, y la Comisión, en junio 11 de 1924 dió una resolución cuya parte dispositiva dice eomo sigue: ‘En el caso de Andrés Vázquez, 35640, se acordó el sobreseimiento y archivo del mismo por no tratarse de uno de los accidentes que proteje la Ley. Comuniqúese al interesado.’ ”
A su debido tiempo la demandada y apelada adujo que dichas alegaciones no eran suficientes porque si bien se ex-presa que Andrés Vázquez era volteador de la finca, no se dice que su empleo exigiera el uso de una escopeta y por-que en cuanto a la dependencia lo único que se dice es que la reclamación se bizo por el apelante “como heredero que dependía del obrero muerto,” lo que no quiere necesaria-mente decir que efectivamente dependía del obrero sino que él reclamaba diciendo que dependía de él. Falta la alega-ción' actual de dependencia.
A nuestro juicio tiene razón la demandada, pero si se estimara todo ello demasiado técnico, y se entrara en el análisis de la prueba podríamos quizá tener alguna duda con respecto a si el accidente era o nó uno del trabajo, pero no la tenemos de que no se probó que el padre demandante dependía razonablemente del hijo para su sostenimiento. El hijo ganaba unos quince dólares al mes y sostenía independientemente una querida. La declaración del padre es tan exagerada, que la corte estuvo justificada en no darle crédito.

Debe confirmarse la sentencia recurrida.

El Juez Asociado Señor Hutchison no intervino en la resolución del caso.